 



Exhibit 10.9
RESTRICTED STOCK AGREEMENT
     This RESTRICTED STOCK AGREEMENT (the “Agreement”) is by and between AGREE
REALTY CORPORATION, a Maryland corporation (the “Company”), and
                    , an employee of the Company (the “Grantee”).
     This Agreement certifies that, effective on                      (the
“Grant Date”), the Company’s Board of Directors or Compensation Committee
granted to Grantee                     shares (the “Restricted Shares”) of
Common Stock of the Company, par value $0.0001 per share (the “Common Stock”),
pursuant to the Agree Realty Corporation 2005 Equity Incentive Plan (the “2005
Equity Incentive Plan”) and further subject to the restrictions set forth in
this Agreement. Any defined terms not defined herein shall have the meanings
assigned to such terms in the 2005 Equity Incentive Plan.
     The Grantee delivers herewith a stock power duly endorsed in blank. The
stock power will be returned to the Grantee when all restrictions on the
Restricted Shares have expired as provided in Section 2 hereof.
     In consideration of the foregoing and of the mutual undertakings set forth
in this Agreement, the Company and the Grantee hereby agree as follows:
     SECTION 1. Issuance of Restricted Shares.
     1.1 As soon as practicable after receipt from the Grantee of this executed
Agreement, the Company shall issue in the name of the Grantee five stock
certificates each representing one-fifth of the total number of Restricted
Shares, each of which certificates shall remain in the possession of the Company
until the Restricted Shares represented thereby are free of the restrictions set
forth in Section 2 hereof. Upon the execution of this Agreement, Grantee shall
be deemed to have all the rights of a holder of Common Stock with respect to the
Restricted Shares (including, without limitation, dividend and voting rights) as
of the Grant Date.
     1.2 In accordance with Sections 3(b), (c) and (d) of the 2005 Equity
Incentive Plan, the number of Restricted Shares shall be proportionately
adjusted by the Administrator in the event of any reorganization,
recapitalization, reclassification, stock dividend, stock split, combination of
shares, merger, consolidation or any other change in the corporate structure or
shares of the Company. The restrictions set forth in Section 2.1 hereof shall
apply to any shares of common stock or other securities of the Company which may
be acquired by the Grantee in respect of the Restricted Shares.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Restrictions.
     2.1 The Restricted Shares may not be sold, assigned, transferred, pledged
or otherwise encumbered or disposed of prior to the applicable Expiration Date
as provided in Section 2.2 hereof.
     2.2 Unless terminated earlier pursuant to Section 2.3 hereof, the
restrictions set forth in Section 2.1 hereof shall expire with respect to
one-fifth of the total number of Restricted Shares on each of the first, second,
third, fourth and fifth anniversaries of
                                         (the “Expiration Dates”). As soon as
practicable after each Expiration Date (but no later than 21/2 months after the
end of the Grantee’s tax year in which the vesting date occurs), the Company
shall deliver to the Grantee, subject to the provisions of Section 4 hereof, the
stock certificate representing the shares of Common Stock which became free of
restrictions on the applicable Expiration Date.
     2.3 The restrictions set forth in Section 2.1 hereof shall lapse
immediately upon (1) a Change of Control, or (2) upon the consummation of the
events specified in Section 3(c)(i)-(iv) of the 2005 Equity Incentive Plan.
Further, the Committee may, in its sole discretion, when it finds that a waiver
would be in the best interests of the Company, waive in whole or in part any or
all remaining restrictions with respect to such Grantee’s restricted shares.
     SECTION 3. Termination. Except as determined by the Compensation Committee
of the Company’s Board of Directors (the “Committee”) at any time, upon the
failure of the Grantee to be employed by the Company or any of its affiliates
for any reason, all unvested restricted shares shall be forfeited by the Grantee
to the Company without the payment of any consideration by the Company. Upon
forfeiture, the Company shall cancel, or cause the transfer agent to cancel, the
stock certificate or book-entry relating to the unvested restricted shares.
Notwithstanding the foregoing, all unvested restricted shares shall vest
immediately upon the occurrence of Grantee’s death.

2



--------------------------------------------------------------------------------



 



     SECTION 4. Registration and Transfer. The Company currently has an
effective registration statement on file with the Securities and Exchange
Commission with respect to the shares of Common Stock subject to this Agreement.
The Company intends to maintain this registration but has no obligation to do
so. If the registration ceases to be effective, the Grantee will not be able to
transfer or sell shares issued pursuant to this Agreement unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might be unavailable. The Grantee agrees
that any resale by him or her of the shares of Common Stock issued pursuant to
this Agreement will comply in all respects with the requirements of all
applicable securities laws, rules, and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the respective rules and
regulations promulgated thereunder) and any other law, rule, or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company will not be obligated to either issue the shares or
permit the resale of any shares if such issuance or resale would violate any
such requirements. Grantee further agrees that the Company may place a legend
upon each certificate representing the Restricted Shares acquired hereunder,
which legend will refer to the restrictions on transferability contained or
referred to herein.
     SECTION 5. Right of Discharge Reserved. Nothing in the 2005 Equity
Incentive Plan or in this Agreement shall confer upon the Grantee the right to
continue in the employ or service of the Company or affect any right which the
Company may have to terminate the employment or service of the Grantee.
     SECTION 6. 2005 Equity Incentive Plan. The grant of Restricted Shares and
the other terms and conditions set forth herein are subject in all respects to
the terms and conditions set forth in the 2005 Equity Incentive Plan. All
interpretations or determinations of the Administrator shall be binding and
conclusive upon the Grantee for any question arising hereunder or under the 2005
Equity Incentive Plan. Grantee hereby acknowledges that he or she has received a
copy of the 2005 Equity Incentive Plan.
     Notwithstanding the foregoing, to the extent not prohibited by applicable
law or the 2005 Equity Incentive Plan, the terms of any employment, severance or
change in control agreement between the Grantee and the Company shall supersede
the terms and definitions under the 2005 Equity Incentive Plan and this
Agreement with respect to the Restricted Shares granted hereunder.
     SECTION 7. Section Headings. The Section headings contained herein are for
purposes of convenience only and are not intended to define or limit the
contents of said Sections.
     SECTION 8. Notices. Any notice to be given to the Company hereunder shall
be in writing and shall be addressed to the Company at 31850 Northwestern
Highway, Farmington Hills, MI 48334, attention: President, or at such other
address as the Company may hereafter designate to the Grantee by written notice
as provided herein. Any notice to be given to the Grantee hereunder shall be
addressed to the Grantee at the address set forth beneath his signature hereto,
or at such other address as he may hereafter designate to the Company by written
notice as provided herein. Notices hereunder shall be deemed to have been duly
given:

3



--------------------------------------------------------------------------------



 



(i) when personally delivered, (ii) three (3) days after having been mailed by
registered or certified mail to the party entitled to receive the same, or
(iii) one (1) day after having been mailed by a nationally recognized overnight
courier.
     SECTION 9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and the Grantee’s heirs and representatives of his estate.
     SECTION 10. Other Payments or Awards. Nothing contained in this Agreement
shall be deemed in any way to limit or restrict the Company from making any
award or payment to the Grantee under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.
     SECTION 11. Governing Law. This Agreement shall be deemed to be a contract
made under the laws of the State of Maryland and for all purposes shall be
governed by, construed and enforced in accordance with the internal laws of said
State, without giving effect to any choice of law or conflict of law provisions
or rules that would cause the application of the laws of any jurisdiction other
than the State of Maryland.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
                    .

                  AGREE REALTY CORPORATION    
 
           
 
  By:        
 
                Richard Agree         Title President    
 
                          Grantee    
 
                Address:    
 
                     
 
                     

DETROIT.2772354.5
Restricted Stock Agreement

5